                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              OWENSBORO DIVISION

CIVIL ACTION NO: 4:18-CV-00149-JHM

WILLIAM R. REYNOLDS                                                         PLAINTIFF

V.

OHIO COUNTY FISCAL COURT                                                    DEFENDANTS
AND WAYNE AUTRY

                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants Ohio County Fiscal Court and Wayne

Autry’s Motion for Summary Judgment. [DN 24]. Fully briefed, this matter is ripe for decision.

For the following reasons, Defendants’ motion is GRANTED.

                                        I. BACKGROUND

       Plaintiff William Reynolds was employed at the Ohio County Road Department. [DN 1

at 3]. Defendant Wayne Autry was a co-worker. [DN 24-2 at 1]. Reynolds alleges the

following: “On the day of October 10, 2017, we were taking dinner at the park in Rosine,

Kentucky when Wayne Autry pulled his d*** out of his pants, said he could cover my sandwich

with it while playing with it.”    [DN 1 at 6].     Later, Reynolds filed a complaint with his

supervisor. [DN 24-2 at 1]. An investigation concluded with Autry’s suspension with no pay for

five days and being placed on probation for six months. [Id. at 2]. Reynolds then filed a

complaint with the Equal Employment Opportunity Commission (EEOC). [DN 1-1]. The

EEOC closed its file and issued a right to sue letter. [Id.]. Reynolds then filed this suit against

his employer, Ohio County Fiscal Court, and against his co-worker, Autry. [DN 1].
                                   II. STANDARD OF REVIEW

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law. FED. R. CIV. P. 56(a). The moving party bears the initial burden of specifying the

basis for its motion and identifying that portion of the record that demonstrates the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

moving party satisfies this burden, the non-moving party thereafter must produce specific facts

demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986).

       Although the Court must review the evidence in the light most favorable to the

non-moving party, the non-moving party must do more than merely show that there is some

“metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the

non-moving party to present specific facts showing that a genuine factual issue exists by “citing

to particular parts of materials in the record” or by “showing that the materials cited do not

establish the absence . . . of a genuine dispute[.]” FED. R. CIV. P. 56(c)(1). “The mere existence

of a scintilla of evidence in support of the [non-moving party’s] position will be insufficient;

there must be evidence on which the jury could reasonably find for the [non-moving party].”

Anderson, 477 U.S. at 252.

       Obligations under Rule 56 are not lessened for a pro se plaintiff. “The liberal treatment

of pro se pleadings does not require lenient treatment of substantive law, and the liberal

standards that apply at the pleading stage do not apply after a case has progressed to the

summary judgment stage.” Johnson v. Stewart, No. 08-1521, 2010 WL 8738105, at *3 (6th Cir.




                                                2
May 5, 2010) (internal citations omitted). The Sixth Circuit has made it clear that, when

opposing summary judgment, a party cannot rely on allegations or denials in unsworn filings and

that a party’s “status as a pro se litigant does not alter [this] duty on a summary judgment

motion.” Viergutz v. Lucent Techs., Inc., 375 F. App’x 482, 485 (6th Cir. 2010); see United

States v. Brown, 7 F. App’x 353, 354 (6th Cir. 2001) (affirming grant of summary judgment

against a pro se plaintiff because he “failed to present any evidence to defeat the government’s

motion”).

                                         III. DISCUSSION

       Defendants argue that Reynolds cannot establish a prima facie case of sexual harassment

and that Autry cannot be held individually liable under Title VII of the Civil Rights Act of 1964.

[DN 24-1 at 8–9]. The Court holds that Defendants are entitled to judgment as a matter of law.

   A. Sexual Harassment

       Title VII of the Civil Rights Act of 1964 makes it unlawful for an employer to

discriminate based on sex. 42 U.S.C. § 2000e-2(a)(1). “A plaintiff may establish a violation of

Title VII by proving that the discrimination based on sex created a hostile or abusive work

environment.” Williams v. Gen. Motors Corp., 187 F.3d 553, 560 (6th Cir. 1999) (citations

omitted). To establish a prima facie case of a hostile work environment based on a sex, a

plaintiff must show that:

       (1) [he] is a member of a protected class,
       (2) [he] was subjected to unwelcome sexual harassment,
       (3) the harassment was based on [his] sex,
       (4) the harassment created a hostile work environment, and that
       (5) the employer is vicariously liable.

Clark v. United Postal Serv., Inc., 400 F.3d 341, 347 (6th Cir. 2005) (citations omitted).

       Assuming without deciding that the first three elements are met, Reynolds cannot prove

that the harassment created a hostile work environment.          Reynolds relies on the alleged


                                                 3
inappropriate conduct of Autry against himself and an unidentified co-worker. [DN 25 at 1]. To

determine whether an environment is “hostile” or “abusive,” courts consider factors such as “the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). The Sixth

Circuit has recognized that “an isolated incident is generally not actionable.” Bowie v. Advanced

Ceramics Corp. 72 F. App’x 258, 264 (6th Cir. 2003) (citing Highlander v. K.F.C. Nat’l Mgmt.

Co., 805 F.2d 644, 649–50 (6th Cir. 1986)). The isolated incident that Reynolds experienced,

while disgusting, is not extreme enough to support a hostile work environment claim. Because

Reynolds is not able to prove this element, the Court need not analyze whether the employer is

vicariously liable.

   B. Personal Liability Under Title VII of the Civil Rights Act

       Reynolds sues Autry as an individual. “[A]n individual employee/supervisor, who does

not otherwise qualify as an ‘employer,’ may not be held personally liable under Title VII.”

Wathen v. Gen. Elec. Co., 115 F.3d 400, 405 (6th Cir. 1997). Here, no evidence suggests that

Autry qualifies as an employer, and therefore he cannot be personally liable under Title VII for

his conduct.

                                       IV. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motion

for Summary Judgment is GRANTED.




cc: counsel of record                                                         January 7, 2020




                                               4
